Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 3-5, 7-30 are pending in the current application.
2.	This application is a CON of PCT/US2021/032586 05/14/2021, which claims benefit of 63/024,740 05/14/2020.
Claim Rejections/Objections Withdrawn
3.	 The rejection of claims 2-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based upon the amendments.
	The rejection of claim(s) 1-2, 4, 7-11, 16-24, 26 under 35 U.S.C. 102(a)(1) as being anticipated by Razdan “Hashish VI: Conversion of (-)-Δ1(6)-Tetrahydrocannabinol to (-)-Δ1(7) Tetrahydrocannabinol. Stability of (-)-Δ1- and  (-)-Δ1(6)-Tetrahydrocannabinol” Experientia 1972, 28(2), 121-122 is withdrawn based upon the amendments.
	The rejection of  claim(s) 1-3, 12-14, 16, 29 under 35 U.S.C. 102(a)(1) as being anticipated by Raderman US 2015/0190442 A1 is withdrawn based upon the amendments.
	The rejection of claim(s) 1-3, 6-11, 16-26, 29-30 under 35 U.S.C. 102(a)(1) as being anticipated by Wurzer US 2014/0271940 is withdrawn based upon the amendments.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claims 29-30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is maintained. 
	The rejection of claim(s) 1, 3, 7-11, 16-30 and new claim 31 under 35 U.S.C. 103 as being unpatentable over Wurzer US 2014/0271940 in view of Anderson is maintained and now applied to the independent claim since the limitations from claim 2 and 6 were placed into claim 1.
The rejection of claim(s) 1, 3, 12-14, 16, 25, 27-30 and new claim 31 under 35 U.S.C. 103 as being unpatentable over Raderman US 2015/0190442 A1  in view of Anderson and Wurzer is maintained and now applied to the independent claim since the limitations from claim 2 and 6 were placed into claim 1.
Various additional new grounds of rejection are set forth below, which are similar to those previously set forth but now rely upon Anderson or other references since the independent claim has been amended.
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.  Few rejections of record have been addressed since the claims have been amended and new rejections have been made, based upon the amendments, however applicant’s representative arguments are that the May 9, 2022 1.132 declaration of inventor Verzura provides evidence of unexpected results and that there is no expectation of success.   According to the declaration, “my team performed several experiments comparing various reaction conditions. Comparative experiments below were controlled except for the identified “test” variable. Thus the experiments described herein were conducted using similar starting materials, over the same reaction time (50 hours), and using the same oxygen source (atmospheric oxygen), while only varying UV light intensity, or stirring speed, as described below.” (Verzura Affidavit ¶4).  While light intensity had no effect according to the affidavit, “we conducted a final reaction with “high” stirring speed of just over 400 RPM. (See Reaction C in Exhibit 1). The results from this experiment were highly surprising. In contrast with prior reactions, which had achieved only 40% relative CBN yields, the “high” stirring speed Reaction C produced a relative CBN yield of over 90%.”  The fact that the yield increased is unsurprising since Anderson on page 178, “8. Optimizing the Reaction by Minimizing the Impurities II.H. Optimizing Stirring For homogeneous reactions agitation is usually not crucial, but agitation rates can have a dramatic influence on reaction rate for viscous or heterogeneous reactions (liquid-liquid, solid-liquid, gas-liquid).”  Since the reaction is heterogenous, taking place between a gas and liquid stirring is expected to have a “dramatic influence on reaction rate”.  The yield is also known in the prior art to be 90%.  From Razdan’s figure 1, more than 90% of the material is cannabinol at 80oC after 8 days. There was zero THC at 8 days. As quoted in the rejection, in Wurzer the yield is up to “about 95%”.  According to page 5, paragraph [0037] the material is “substantially free of THC type compounds”.
Regarding the commercial success argument (Verzura Affidavit ¶10), that removal of THC results in a more preferred product, this was already known and described in Wurzer at page 14 paragraph [0068]. Paragraph [0045] describes “the present invention provides for use of a concentrate, cannabinoid delivery system, oral delivery vehicle, dietary supplement, chewing gum, food product or composition as described above to ameliorate the psychoactive responses produced by other cannabinoids”.  The first line in the Raderman abstract “A method for modifying THC content in a lipid-based extract of cannabis to yield a low-THC product.” Figure 5 box 78 shows the object is reduced THC content. According to Raderman paragraph [0009], “CBD is a popular cannabinoid  because unlike THC, CBD is non-psychoactive.  Accordingly, medical patients and  physicians are exhibiting a preference for CBD because patients need to work,  drive and function with clarity while undergoing treatment.”
With regard to arguments of scale and undesirable reagents, the reagents are the same.  The scale in Wurzer was 10g in Example 4.  The Example 1 in Raderman starts with 1.6 kg of dried cannabis.  With regard to “undesirable reagents” in the prior art, since the reagents claimed are the same this is not a distinction.
Finally, while the evidence presented is not unexpected, it is to be pointed out that there is no nexus between the data provided in the affidavit and the instant claims.  There are no details of the experimental procedure at all and no details regarding solvent (or lack thereof) and temperature. The oxygen source in the procedure is also not claimed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 29-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 29-30 refers to “wherein Δ9 – tetrahydrocannabinolic acid (THCA)  is converted to THC during step (b)”.  In the parent claim the starting material for the reaction is limited to THC.  THCA is separate molecule and does not form part of the parent claim starting material.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1, 3, 7-11, 16-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer US 2014/0271940  in view of Anderson “Optimizing Processes by Minimizing Impurities” in Practical Process Research and Development 2000 Elsevier, pages 165-184.  
Determination of the scope and content of the prior art (MPEP 2141.01):
Wurzer at paragraph 28 teaches the process of claim 1.
 [0028] In some embodiments, the present invention provides methods of converting THC in a THC extract to CBN comprising: (a) contacting the THC extract with an oxidizing agent under conditions such that THC is oxidized to  CBN; and (b) allowing sufficient time for the oxidizing agent to react with the  THC extract such that THC is converted to one or more CBN-type cannabinoids to  provide a converted-CBN extract.  In some embodiments, the THC is in an organic solvent.  In some embodiments, the methods further comprise a step between steps (a) and (b) of decarboxylating THC(a) present in the THC-rich extract to  yield additional THC.  In some embodiments, step (c) is performed under exposure to UV light and in the presence of an oxygen source. In some embodiments, the oxidizing agent is selected from the group consisting of hydrogen peroxide, ozone, halogens, sulfuric acid, peroxydisulfuric acid, permanganate compounds, and nitrous oxide.  In some embodiments, from about 10 to about 95% of THC in the THC extract is converted to a CBN-type cannabinoid. 

Paragraph [0089] points out that the process may be done with other forms of oxygen:

[0089] In some embodiments, dry cannabis extracts or concentrates may be treated with ozone to effect oxidation.  Ozone is a beneficial agent for processes where water is undesirable in the final product.  Extracts or concentrates can likewise be treated with UV or visible light in the presence 
of oxygen.

Page 23 paragraph [0148] ff. describes various oxidations with UV light and oxygen.

Paragraph [0150] mentions “common laboratory grade light used for reading TLC stains” and in experiments at paragraph [0152] “A was placed in direct full spectrum sunlight for 12 hours at 40 C with stirring.  B was placed under UV light for 12 hours at 40 C with stirring.”  T

These reactions were done in air, which is 21% oxygen.  Lab grade lamps usually have combination shortwave/longwave UV, typically from 315 to 400nm for UVA. Sunlight has both shortwave and longwave UV as discussed above.  The time was 12 hrs which is at least 5 hrs, meeting claim 26.
Wurzer describes the purification process of claims 16-17 at claim 11-12.
11.  The process of claim 8, further comprising a step of fractionating the eluate into fractions enriched for one or more cannabinoids and/or terpenoids. 
 
12.  The process of claim 11, wherein fractionating comprises passing the eluate over a column in the presence of solvents of progressively different polarities, and collecting fractions as they exit the column. 

As quoted above the yield is up to “about 95%”.  According to page 5, paragraph [0037] the material is “substantially free of THC type compounds”.

While not properly claimed (see 112 d rejection above), the intended step of starting with THCA and decarboxylating is described by “In some embodiments, the THC is in an organic solvent.  In some embodiments, the methods further comprise a step between steps (a) and (b) of decarboxylating THC(a) present in the THC-rich extract to  yield additional THC.” which meets the limitations of claims 29-30.
Ascertainment of the difference between the prior art and the claims
Wurzer does not mention the speed of the stirrer in the reaction, however optimizing the stirring speed is a common technique when conducting organic reactions.
Finding of prima facie obviousness
Rationale and Motivation
(MPEP 2142-2143)
  It is known that for heterogeneous reactions, stirring can improve reaction rate.  As discussed in Anderson on page 178,
“8. Optimizing the Reaction by Minimizing the Impurities
II.H. Optimizing Stirring
For homogeneous reactions agitation is usually not crucial, but agitation rates can have a dramatic influence on reaction rate for viscous or heterogeneous reactions (liquid-liquid, solid-liquid, gas-liquid). Some aspects of mixing are discussed in Chapters 9 and 13. Agitation can also be very important as a scale-up consideration, particularly during crystallization and transfer of a product slurry to the filter (Chapter 11).”    It would be obvious to optimize the stirring speed since this would increase gas-liquid contact and increase the reaction rate.  
7.		Claim(s) 1, 3, 12-14, 16, 25, 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raderman US 2015/0190442 A1  in view of Anderson “Optimizing Processes by Minimizing Impurities” in Practical Process Research and Development 2000 Elsevier, pages 165-184 and Wurzer US 2014/0271940.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)

	Raderman discloses the process of claim 1 at claim 1, 3, 8, 13-15 on page 8:
1.  A method for reducing THC in lipid-based extract of cannabis to yield a low-THC product, comprising: providing a lipid-based extract of cannabis containing THC;  heating the lipid-base extract to 157 to 160oC to vaporize a first portion of the THC;  converting a second portion of the THC to  CBN, and creating a lipid-based extract product containing less than 1 mg of THC per ml.
3.  The method of claim 1, wherein the step of converting uses ultraviolet light to oxidize the second portion of THC into CBN.

8.  A method for reducing THC in lipid-based extract of cannabis to yield a low-THC product, comprising: providing a lipid-based extract of cannabis containing THC;  heating the lipid-based extract to 157 to 160C to vaporize a first portion of the THC;  and converting a second portion of the THC to CBN by heating the lipid-based extract to between 130C-150C for at least 10 min.

13.  The method of claim 8, wherein the step of converting includes heating the lipid-based extract to between 130-134 C at atmospheric pressure. 
 
14.  The method of claim 8, wherein the step of converting includes applying ultraviolet light to the lipid-based extract.

15.  The method of claim 8, wherein the step of converting includes applying ultraviolet light to the lipid-based extract and bubbling ozone through the lipid-based extract.

Further details are found at 

[0019] The step of converting oxidizes the second portion of THC into CBN.  This can be accomplished by applying heat at 1 atm of pressure, bubbling an oxidation agent such as pressurized ozone (O3) through the lipid-based extract, or using ultraviolet light to oxidize the second portion of THC into CBN.


Regarding claim 29, while not properly claimed (see 112 d rejection above), the intended step of starting with THCA and decarboxylating is described by when the lipid extract is heated to  157 to 160oC which would inherently feature this result.  Raderman recognizes this result at [0109] “The step 76 of heating the concentrate to 121oC. for at least 10 minutes to decarboxylate any remaining non-decarboxylated cannabinoids, the step 78 of further processing the concentrate to convert a portion of THC to CBN” and again at page [0111].
Ascertainment of the difference between the prior art and the claims
Raderman does not mention stirring the reaction, however stirring is a common technique when conducting organic reactions. 
Finding of prima facie obviousness
Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to stir the reaction.   It is known that for heterogeneous reactions, stirring can improve reaction rate.  As discussed in Anderson on page 178,
“8. Optimizing the Reaction by Minimizing the Impurities
II.H. Optimizing Stirring
For homogeneous reactions agitation is usually not crucial, but agitation rates can have a dramatic influence on reaction rate for viscous or heterogeneous reactions (liquid-liquid, solid-liquid, gas-liquid). Some aspects of mixing are discussed in Chapters 9 and 13. Agitation can also be very important as a scale-up consideration, particularly during crystallization and transfer of a product slurry to the filter (Chapter 11).”  Wurzer who conducted basically the same process describes stirring the reactions as discussed above.  It would be obvious to stir the reaction and optimize the speed since the reaction is heterogenous and stirring would increase gas-liquid contact and increase the rate.  With regard to the exact speed of stirring “at least about 400” rpm limitation, it would be routine experimentation for the artisan to adjust the speed of the stirrer to obtain the optimal level of rotation.
8.	Claim(s) 4-5, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer US 2014/0271940 in view of Anderson “Optimizing Processes by Minimizing Impurities” in Practical Process Research and Development 2000 Elsevier, pages 165-184 as applied to claims 1, 3, 7-11, 16-31 above, and further in view of Razdan “Hashish VI: Conversion of (-)-Δ1(6)-Tetrahydrocannabinol to (-)-Δ1(7) Tetrahydrocannabinol. Stability of (-)-Δ1- and  (-)-Δ1(6)-Tetrahydrocannabinol” Experientia 1972, 28(2), 121-122 and Raderman US 2015/0190442 A1. 
	Razdan studied the oxidation of THC (2). “As little is known about the stability of Δ1-THC (2) except that it darkens on exposure to air and is slowly converted to cannabinols, we determined the stability of Δ1- and  Δ1(6)- THCs under various conditions.”  The conversion of the claims (THC to CBN) is shown graphically in the first scheme (2 to 8).  “[W]hereas under the same conditions [in an oven at 80oC] Δ1- THC (2) disappeared completely (Figure 1) with the concomitant appearance of cannabinol9 (8). At 60o C the rate of decomposition of Δ1- THC was slower and at 25oC it appeared to be a linear function of time (Figure 2). After 1 month at 25oC there was 10% loss of 2 and at the end of 10 months nearly 75% had disappeared.” According to footnote 10, “The stability of 2 at 25 oC was studied by placing 0.15-ml aliquots of a hexane solution (4.0 g Δ1-THC/12 ml hexane) onto glass microscope slides and exposing the resulting smears to air and light at ambient temperature under normal laboratory conditions. At specific intervals the samples were extracted into CCl4 and analyzed by GLC.”  The UV light source was the sun.  The heat source was the room, the sun or an oven.   Additional experiments were conducted at 60oC, 80oC, “When the stability of 2 was determined at 80oC but in an atmosphere of nitrogen, the qualitative changes in composition were the same as in air, although the rate of deterioration of 2 was slower. Thus, one-half of Δ1-THC had disappeared after 4 days exposure to air at 80oC whereas it took 7 days under nitrogen atmosphere to produce a similar change in composition. The oxidative conversion of 2 to cannabinol (8) can be envisioned as proceeding through the intermediate dienes 4 and 5 and this postulated mechanism has been confirmed by trapping the dienes with a dienophile.”
Earth’s atmosphere is 21% oxygen, meeting claim 4. Sunlight comprises about 95% UVA and 5% UVB, meeting the limitations of claims 7-11.  The sun averages over the entire earth around 164 Watts per square meter over a 24 hour day, although it may have been higher or lower in 1972 in Cambridge, MA.  The manuscript was submitted in July suggesting that it was summer when the experiments were conducted. Regarding the yield, from Razdan’s figure 1, more than 90% of the material is cannabinol at 80oC after 8 days. There was zero THC at 8 days, meeting claim 24.
Claims 4-5
With regard to the bubbling of air or air enriched with oxygen, Wurzer uses air in his reactions as discussed above, but mentions that other oxygen sources, “In some embodiments, step (c) is performed under exposure to UV light and in the presence of an oxygen source.”  Wurzer does not mention the enrichment of dioxygen in air or the production of bubbles.  Dioxygen is the ideal terminal oxidant. Dioxygen is inexpensive, one of the most readily available chemicals on Earth, environmentally benign, and its reactions normally display high atom economy. One of the key advantages of dioxygen is that it can be supplied as air. Synthetic transformations utilizing dioxygen as a reagent are often very green since, in most cases, water is the only byproduct.   The dioxygen or air may be simply introduced via a bubbler at a pressure up to about one atmosphere, or higher pressures may be employed with other apparatus.  Razdan has already shown that dioxygen is an effective reagent for the conversion of THC to CBN, mentioning experiments both with and without air, and finding that the nitrogen atmosphere reactions were slower, resulting in markedly decreased conversion rates.  Although in footnote 9 he mentions that complete exclusion of oxygen from air was difficult with nitrogen atmosphere. 
Raderman US 2015/0190442 A1  mentions “bubbling an oxidation agent such as pressurized ozone (O3) through the lipid-based extract”, as such bubbling was a known technique for introducing gaseous oxidants to THC reaction mixtures.  One would be motivated to use enriched air and bubble it into the mixture since the reaction rate would increase, since as shown by Razdan it is dependent upon oxygen concentration.
Claim 12-15
With regard to the temperature range in claim 12-15, Razdan shows a clear temperature dependence on reaction rate. “After 7 days at 80oC THC (2) disappeared completely, (Figure 1) with the concomitant appearance of cannabinol 9 (8)... At 60oC the rate of decomposition of THC was slower and at 25oC  it appeared to be a linear function of time (Figure 2).” While Wurzer does not optimize the temperature, Raderman heats the THC reaction mixture to 157 to 160oC to which is very nearly the claimed range of 162-165oC.  Mere optimization of a prior art process is within the scope of what one skilled in the art would be capable of is insufficient to establish patentable unobviousness.  Even though 162-165oC is not disclosed in the art it is capable of being determined by the skilled artisan; see Ex parte Khusid et at (POBA 1971) 174 USPQ 59 (temperature difference); In re Aller et al (CCPA 1955) 220 F2d 454, 105 USPQ 233 ( pH, time and temperature).  All of this is especially true in light of the clear teaching that temperature is results effective. The ordinary artisan is well aware that “discovery of an optimum value of a result effective variable . . . is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
9.	Claim(s) 4-5, 15, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raderman US 2015/0190442 A1 in view of Anderson as applied to claims 1, 3, 12-14, 16, 25-31 above, and further in view of Razdan “Hashish VI: Conversion of (-)-Δ1(6)-Tetrahydrocannabinol to (-)-Δ1(7) Tetrahydrocannabinol. Stability of (-)-Δ1- and  (-)-Δ1(6)-Tetrahydrocannabinol” Experientia 1972, 28(2), 121-122.
Claims 4-5
Raderman US 2015/0190442 A1  mentions “bubbling an oxidation agent such as pressurized ozone (O3) through the lipid-based extract”, as such bubbling was a known technique for introducing oxidants to THC reaction mixtures.  It does not appear that air was bubbled into a reaction and the “oxidation agent such as” was limited to trioxygen or ozone. However Razdan shows that air and specifically the dioxygen in the air is an is an effective reagent for the conversion of THC to CBN. Razdan mentioning experiments both with and without air, and finding that the nitrogen atmosphere reactions were slower, resulting in markedly decreased conversion rates.  Although in footnote 9 he mentions that complete exclusion of oxygen from air was difficult with nitrogen atmosphere.  Dioxygen is the ideal terminal oxidant. Dioxygen is inexpensive, one of the most readily available chemicals on Earth, environmentally benign, and its reactions normally display high atom economy. One of the key advantages of dioxygen is that it can be supplied as air. Synthetic transformations utilizing dioxygen as a reagent are often very green since, in most cases, water is the only byproduct.   The dioxygen or air may be simply introduced via a bubbler at a pressure up to about one atmosphere, or higher pressures may be employed with other apparatus.  Trioxygen on the other hand is more difficult to generate, somewhat dangerous to handle.  For these reasons it is obvious to modify the process of Raderman with air and oxygen containing air.
Claim 15
With regard to the temperature range in claim 15, Razdan shows a clear temperature dependence on reaction rate. “After 7 days at 80oC THC (2) disappeared completely, (Figure 1) with the concomitant appearance of cannabinol 9 (8)... At 60oC the rate of decomposition of THC was slower and at 25oC  it appeared to be a linear function of time (Figure 2).” Raderman heats the THC reaction mixture to 157 to 160oC to which is very nearly the claimed range of 162-165oC.  Mere optimization of a prior art process is within the scope of what one skilled in the art would be capable of is insufficient to establish patentable unobviousness.  Even though 162-165oC is not disclosed in the art it is capable of being determined by the skilled artisan; see Ex parte Khusid et at (POBA 1971) 174 USPQ 59 (temperature difference); In re Aller et al (CCPA 1955) 220 F2d 454, 105 USPQ 233 ( pH, time and temperature).  All of this is especially true in light of the clear teaching that temperature is results effective. The ordinary artisan is well aware that “discovery of an optimum value of a result effective variable . . . is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Claims 18-24
	While Raderman does not discuss the yield of material, based upon Razdan the conversion of THC to CBN is both time and temperature dependent and results in almost complete conversion, as such these yields may be inherent and if not they would naturally flow from following the suggestion of the prior art to increase temperature and time.
10.  Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raderman US 2015/0190442 A1 in view of Anderson as applied to claims 1, 3, 12-14, 16, 25-31 above, and further in view of  MPDSEVO Sideloop Photoreactor brochure 2016 Online “https://uvcp-es.com/wp-content/uploads/2016/01/Ultravioleta-Fotoqu%C3%ADmica-MPDS-EVO-Sideloop-Ingles.pdf.” accessed December 2, 2021.   Raderman does not go into any detail about how the UV radiation is generated in his process, however given that sunlight and other types of UV radiation as used by Razdan and Wurtz were effective, it would be obvious to use them.  There are also a number of reactors that allow selection of UV wavelengths.  MPDSEVO Sideloop Photoreactor  “The use of an extremely wide range of lamps (mercury-vapour, low-pressure immersion lamps; mercury-vapour, medium-pressure immersion lamps and Xenon immersion lamps) translates into a wide range of spectral frequencies which can be selected for the reaction.”  It would be prima facie obvious to use such a reactor and select lamps of frequency and output that give the highest yield.
11.  Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raderman US 2015/0190442 A1 in view of Anderson as applied to claims 1, 3, 12-14, 16, 25-31 above, and further in view of Wurzer. Wurzer describes the purification process of claims 16-17 at claim 11-12. It would be prima facie obvious to purify the CBN of Raderman just as Wurzer did to increase purity.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625